10

11

12

13

14

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRlCT COURT
WESTERN DlSTRlCT OF WASHINGTON
AT SEATTLE

UNITED STATES OF Al\/[ER_ICA,

Plaintil"f,

REIORDAN D. JONES,

Defendant.

 

 

CASE NO. CRO7-O232JLR

SCHEDULING ORDER ON
MOTION FOR REDUCTION OF
SENTENCE

THIS MATTER comes on before the above-entitled court sua Spome. On

January 30, 2019, Defendant filed a l\/lotion to Reduce Sentenee re: Section 404 ofthe

First Step Aot (Dl<t. # 103). Pursuant to that filing the following Scheduling Order is

generated

1. The Government’s Response Shall be due no later than February 7, 2019.

2. The Clerl< of Court shall note Defendant’S Motion to Reduce Sentence on the

//

//

ORDER - 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

court’S calendar for February 8, 2019. A hearing on the Motion, ifneeessary, is

Scheduled for February 11, 2019, at ll:COa.m.

.V,\
Dated this _‘_'Q_ day ofFebruary, 2019. / ,\
` <2;\2£;\»§§;
\u \FV\

JAl\/IES . ROBART
United S ates District lodge

 

 

ORDER - 2

 

